            Case 1:18-cv-06090-VSB Document 49 Filed 12/23/19 Page 1 of 2




JAMBS E. JOHNSON                                                                           Katherine J. Weall
                                          THr GIry oF NEW Yonrc                                  Senior Counsel
Corporation Counsel
                                       LAW DEPARTMENT                                    phone: (212) 356-5055
                                                                                            fax: (212) 356-3509
                                              IOO CHURCH STREET
                                                                                           kweall@law.nyc.gov
                                             NEW YORK, N.Y, 1OOO7


                                                                    December 23,2019

VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:         Marlene Aloe v. City of New York, et al.
                      18 cv 6090 (VSB)

Your Honor:

         Pursuant to Your Honor's Order of June 77,2019, the parties jointly submit this status
letter in advance of the status conference scheduled for January 9,2020 at 11:00 a.m. to advise
Your Honor of the following:

          First, discovery in the case closed on December 72,2079

               to date, the parties have not discussed settlement. Both parties intend to file
          Second,
dispositive motions. Nevertheless, the parlies remain willing to work together towards a
reasonable settlement of the case should the motions not be         fully dispositive.

          Finally, as to a briefing schedule for summary judgment motions, the parties                  have
conferred and propose the following to the Court:

                 .     February 4,2020: opening briefs due
                 .     February 18, 2020: opposition briefs due
                 o     March 3,2020: reply briefs due
       Case 1:18-cv-06090-VSB Document 49 Filed 12/23/19 Page 2 of 2



     The parties thank the Court for its consideration herein.

                                                           Respectfully submitted,




                                                           Katherine J. Weall
                                                           Senior Counsel
                                                           Special Federal Litigation Division

cc   VIA ECF
     Pamela S. Roth Esq.
     Attorneyfor Plaintiff
     Law Office of Pamela S. Roth, Esq
     2747 Coney Island Avenue
     Brooklyn, New York 11235




                                              .,
                                            -L-
